       3:19-cv-03250-SEM-TSH # 1         Page 1 of 12                                           E-FILED
                                                   Monday, 28 October, 2019 04:38:35 PM
                                                            Clerk, U.S. District Court, ILCD
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                            SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )       No:    19-cv-3250
                                                 )
$2,930.00 IN U.S. CURRENCY,                      )
                                                 )
       Defendant.                                )

                     VERIFIED COMPLAINT FOR FORFEITURE

       NOW COMES the plaintiff, the United States of America, by John D. Hoelzer,

Assistant United States Attorney, and respectfully states as follows:

                                   Nature of the Action

       1.     This is an action in rem to enforce the provisions of 21 U.S.C. § 881(a)(6) for

the forfeiture of $2,930.00 in U.S. currency (defendant currency), which constitutes (1)

moneys, negotiable instruments, securities, or other things of value furnished or

intended to be furnished in exchange for a controlled substance in violation of the

Controlled Substances Act (21 U.S.C. § 801, et seq.); (2) proceeds traceable to such an

exchange; or (3) moneys, negotiable instruments, and securities used or intended to be

used to facilitate a violation of the Controlled Substances Act. The defendant currency

further constitutes property involved in a transaction or attempted transaction in

violation of 18 U.S.C. § 1956 (money laundering) and is subject to forfeiture to the

United States pursuant to 18 U.S.C. § 981(a)(1)(A).

                                             1
          3:19-cv-03250-SEM-TSH # 1       Page 2 of 12


                                  The Defendant In Rem

          2.   The defendant is $2,930.00 in U.S. currency.

          3.   The defendant currency was seized by the Illinois State Police on April 26,

2019 and was deposited into an account maintained by the U.S. Marshals Service on or

about May 6, 2019. The defendant currency is, therefore, in the custody of the United

States.

                                  Jurisdiction and Venue

          4.   This Court has subject matter jurisdiction over an action commenced by

the United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28

U.S.C. § 1355(a).

          5.   Pursuant to 28 U.S.C. § 1355(b)(1)(A), this Court has in rem jurisdiction

over the defendant currency and venue is proper in this district because the facts which

give rise to this forfeiture occurred in Sangamon County, Illinois.

                                    Basis for Forfeiture

          6.   The defendant currency is subject to forfeiture pursuant 21 U.S.C.

§ 881(a)(6) because it constitutes (1) moneys, negotiable instruments, securities, or other

things of value furnished or intended to be furnished in exchange for a controlled

substance in violation of the Controlled Substances Act (21 U.S.C. § 801, et seq.); (2)

proceeds traceable to such an exchange; or (3) moneys, negotiable instruments, and

securities used or intended to be used to facilitate a violation of the Controlled

Substances Act. The defendant currency further constitutes property involved in a

                                              2

      3:19-cv-03250-SEM-TSH # 1         Page 3 of 12


transaction or attempted transaction in violation of 18 U.S.C. § 1956 (money

laundering).

                                          Facts

      7.       In or about April 2019, Drug Enforcement Administrative (DEA) agents

began an investigation involving the drug trafficking activities of Kenneth Baker

(Baker). A Confidential Source (CS) revealed to law enforcement that Baker was drug

trafficking heroin and that Baker was the CS’s source of the heroin. When the CS and

Baker discussed a drug transaction, they normally would “FaceTime” each other. The

CS indicated that Baker would be traveling soon to Springfield, Illinois, and would

deliver 200-500 grams of heroin to the CS.

      8.       On April 23, 2019, the CS and Baker in the presence of law enforcement

had a “FaceTime” conversation where Baker and the CS discussed drug prices and the

CS’s drug debt owed to Baker. During that conversation, Baker told the CS that he was

planning to travel towards Springfield, Illinois, and would deliver the heroin to the CS.

Baker also told the CS that he recently received 20 (meaning $20,000.00) in drug

proceeds from a customer, and Baker gave the customer 3 of them (meaning 300 grams

of heroin) and an additional 200 grams. Baker said that the customer would turn that

into 800 or a whole (meaning 800 grams or a kilogram of heroin). When discussing the

outstanding drug debt, the CS told Baker that he/she would have $8,200.00 to $8,300.00

to give to Baker for previously obtained heroin from Baker.



                                             3

       3:19-cv-03250-SEM-TSH # 1         Page 4 of 12


       9.     Between the dates of April 23-26, 2019, several recorded calls were made

between the CS and Baker. In those recorded calls, Baker and the CS agreed that the CS

would pay $8,000.00 for heroin that Baker previously fronted to the CS. Baker told the

CS that he would be transporting between 200 and 400 grams of heroin on his way to St.

Louis, Missouri, on April 27, 2019, and would make a stop in Springfield to get the

partial payment that the CS owed to him (Baker). Baker said it was better to do it that

way, as he (Baker) could not find anyone to transport the heroin to the CS as well as

pick up the money from the CS. The CS offered that he/she would drive to Chicago to

get the heroin from Baker a few days later. Baker told to the CS that this heroin was

better quality and was the “grey kind.” The CS and Baker arranged to meet at the Shell

gas station, located on Clearlake Avenue in Springfield, Illinois, on April 27, 2019. In a

subsequent recorded call, however, the CS told Baker he/she was not able to meet him

in Springfield on April 27, 2019, so they changed the meeting date to April 26, 2019.

       10.    Law enforcement met with the CS, and placed audio/video recording

devices on the CS and inside his/her vehicle. At that time, agents provided $8,000.00 in

Official Advanced Funds (OAF) to the CS to pay Baker for previous heroin that he

(Baker) fronted to the CS.

       11.    An Illinois State Police (ISP) Air Ops’ helicopter observed Baker’s white

Dodge Ram traveling southbound on Interstate 55 near Sherman, Illinois, until it parked

near a gas pump at the Shell gas station in Springfield, Illinois.



                                              4

       3:19-cv-03250-SEM-TSH # 1         Page 5 of 12


       12.    Agents conducting ground surveillance saw the CS park his/her vehicle

and walk inside the Shell gas station. The CS then exited the gas station and entered

Baker’s Dodge Ram. Shortly thereafter, the CS returned to his/her vehicle and both the

CS and Baker drove away in their respective vehicles.

       13.    A later review of the audio/video recordings showed the CS holding the

OAF as he was driving. When the CS approached the vehicle, Baker told the CS to

“hold down the money” (referring to keeping the money out of sight). A further

conversation ensued where Baker and the CS talked back and forth about the amount of

money the CS owed to Baker for the heroin that Baker previously fronted to him/her.

       14.    Following the meeting between the CS and Baker, law enforcement met

with the CS at a pre-arranged location where the CS and his/her vehicle were searched

for contraband with negative results. When agents questioned the CS about going

inside the gas station, the CS stated that he/she went inside the gas station because

he/she needed to use the bathroom upon arrival.

       15.    The CS told agents that once inside Baker’s vehicle, he/she handed the

$8,000.00 dollars in OAF to Baker. Baker asked the CS how much money was there, and

the CS responded “$8,000.00.” The CS asked Baker if the current balance he/she owed

to Baker was $9,800.00, and Baker replied that it was $11,000.00.

       16.    Surveillance continued on Baker’s Dodge Ram as it traveled on Interstate

55 to an exit just north of Glenarm, Illinois. Agents previously formulated a plan to have

a ISP trooper initiate a traffic stop on Baker in the Dodge Ram to obtain the $8,000.00 in

                                               5

       3:19-cv-03250-SEM-TSH # 1         Page 6 of 12


OAF. Agents were aware that Baker had a full extradition arrest warrant issued from

Jasper County, Indiana. The ISP officer had previously been informed about the

warrant and had been provided with a photo of Baker.

       17.    The ISP trooper initiated a traffic stop at southbound Interstate 55 at

approximately milepost marker 85. Once Baker was identified through his driver’s

license, the ISP trooper ordered Baker to walk to rear of his vehicle where the ISP

trooper handcuffed him. A search of Baker’s person revealed an undetermined amount

of U.S. currency (later determined to be $2,930.00) in Baker’s front pants pocket. When

questioned about the currency, Baker told the trooper there was $1,700.00, and that he

obtained the currency through “contracting work.” When the ISP trooper questioned

Baker about the U.S. currency again, Baker replied there was $2,000.00 in his pocket.

The ISP trooper counted the U.S. currency in front of Baker and told Baker there was

“roughly” $2,700.00. Baker replied “yes” to the ISP trooper regarding the amount of

$2,700.00.

       18.    “Kain,” an ISP trained and certified detection canine, conducted a free air

sniff on the outside of Baker’s vehicle. Kain made a positive alert on the driver’s side

door of Baker’s vehicle.

       19.    Following the canine free air sniff, agents searched Baker’s vehicle and

located $8,000.00 in OAF (later determined to be $7,000.00 in OAF) concealed

underneath the center console, a vape pen which Baker claimed had CBD oil in it, and

what appeared to be cannabis shake. When law enforcement advised Baker that they

                                         6

       3:19-cv-03250-SEM-TSH # 1        Page 7 of 12


discovered money concealed in the center console, Baker replied that he had proof the

money was legitimate. In fact, Baker stated that he had checks for $50,000.00 to show

that the money was legitimate.

       20.   Baker was arrested on the outstanding warrant from Jasper County,

Indiana and transported to the Sangamon County jail. Agents placed the OAF in an

overnight safe at DEA’s Springfield resident office for safe keeping.

       21.   On April 29, 2019, agents obtained the U.S. currency from the safe and

discovered that $1,000.00 in OAF was missing. Because agents believed the missing

$1,000.00 in OAF may have been in Baker’s Dodge Ram, a search warrant was obtained

and executed on his vehicle. Agents did not find the missing $1,000.00 OAF in Baker’s

vehicle.

       22.   The CS was contacted by law enforcement about the missing OAF. At

first, the CS said that Baker gave him/her $200.00 of the OAF. When the agent said the

CS would need to return the OAF, and that it had to be the exact $100.00 bills used

during the transaction with Baker, the CS responded that he/she could not return those

exact bills. When questioned further about the missing OAF, the CS confessed that

he/she actually took $1,000.00 in OAF and not $200.00 as previously stated, because

he/she had “bills to pay.”

       23.   On June 3, 2019, Baker was interviewed by agents, which was audio and

video recorded. When questioned about his financial stability, Baker advised that he

owned Epic Investments Group, LLC., a general contracting business, for the last eight

                                        7

       3:19-cv-03250-SEM-TSH # 1          Page 8 of 12


years, and his salary was approximately $190,000 to $200,000 a year. Baker also advised

that his wife was a beautician and owned her own business making approximately

$100,000.00 a year. Baker also claimed that he owned 2-3 properties free and clear.

       24.    When questioned about his activities on April 26, 2019, Baker said he was

traveling from Chicago to East St. Louis, Illinois, to watch his daughter’s tournament.

Baker said he stopped in Springfield to get gas and then planned to go to Alton, Illinois,

to purchase a boat for $7,000.00 to $8,000.00. Baker said that he and “Mike” with Master

Sounds in Chicago planned to fix up the boat together and sell it. Baker believed the

boat was called a Carnival boat but was unsure.

       25.    When questioned about the money that was concealed underneath the

center console, Baker responded that it was concealed for safety reasons because

contractors in the Chicago area had been robbed of money. Baker advised that the

“$2,700.00” in his pocket was spending money.

       26.    Law enforcement advised Baker that the total amount of U.S. currency

seized was $9,920.00 not $10,700.00 as documented by the Sangamon County State’s

Attorney’s Evidence Release Authorization Form. Baker was also advised that the

money concealed underneath the center console totaled $7,000.00, and that the amount

seized from his pocket was $2,930.00. Baker disagreed and said that the ISP trooper

counted $2,700.00 in front of him at the traffic stop.

       27.    When agents told Baker that there was $7,000.00 instead of $8,000.00

seized from underneath the center console, it seemed to them that Baker’s only concern

                                           8

      3:19-cv-03250-SEM-TSH # 1         Page 9 of 12


was the extra $230.00 seized from his pocket. Further, Baker said that he had financial

documents to show proof that the money was legitimate, and then texted a Draw

Request from the U.S. Department of Housing and Urban Development to the agent. It

was noted by agents that neither Baker’s name nor his business were listed on the form

to reimburse him for services rendered and did not mention the $2,930.00.

      28.    On June 4, 2019, Baker was contacted by law enforcement to ask for

additional financial documents to prove his claim was legitimate. Baker replied that he

would send more documents. When the agent asked for bank withdrawal slips or

documents to show the legitimacy of the seized money, Baker said he did not have

financial slips to “carry around cash.” Baker, therefore, provided no such other financial

documents to law enforcement.

      29.    Law enforcement conducted a search of Master Sounds in Chicago, Illinois

on the internet, with the address provided by Baker, and found no such business in that

area. A second search was also conducted by law enforcement regarding Baker’s

contracting business, Epic Investments Group, LLC (Epic). Law enforcement

determined that Epic dissolved on December 14, 2018, and did not currently have an

active permit to perform contract work in Chicago, Illinois.

      30.    Baker’s criminal history revealed convictions for distribution of cocaine;

conspiracy to distribute and possession with intent to distribute 50 gram or more of

cocaine base (two convictions); resisting law enforcement; disorderly conduct; and a



                                            9

      3:19-cv-03250-SEM-TSH # 1          Page 10 of 12


judgment for revocation of supervised release/probation. In addition, Baker has also

been arrested for assault on four occasions and for damage to property.

       31.    Based on the detailed facts above, which support a reasonable belief that

the Government will be able to meet its burden of proof at trial, the defendant currency

is subject to forfeiture pursuant 21 U.S.C. § 881(a)(6) because it constitutes (1) moneys,

negotiable instruments, securities, or other things of value furnished or intended to be

furnished in exchange for a controlled substance in violation of the Controlled

Substances Act (21 U.S.C. § 801, et seq.); (2) proceeds traceable to such an exchange; or

(3) moneys, negotiable instruments, and securities used or intended to be used to

facilitate a violation of the Controlled Substances Act. The defendant currency further

constitutes property involved in a transaction or attempted transaction in violation of 18

U.S.C. § 1956 (money laundering) and is subject to forfeiture to the United States

pursuant to 18 U.S.C. § 981(a)(1)(A).

       32.    WHEREFORE, the United States of America prays that this Court enter an

order forfeiting the defendant currency to the United States of America for disposition

according to law, for the issuance of a warrant in rem, for costs of suit, and for such

other relief as the Court may deem necessary.





                                             10

    3:19-cv-03250-SEM-TSH # 1   Page 11 of 12


                                 Respectfully submitted,

                                 JOHN C. MILHISER
                                 UNITED STATES ATTORNEY

                          By:    /s/ John D. Hoelzer
                                 John D. Hoelzer, IL Bar No. 6295098
                                 United States Attorney=s Office
                                 318 South Sixth Street
                                 Springfield, IL 62701
                                 Telephone: 217-492-4450
                                 Email: john.hoelzer@usdoj.gov





                                   11

      3:19-cv-03250-SEM-TSH # 1        Page 12 of 12


                                    VERIFICATION

      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct based on information and belief.

      Executed on this 28th day of October, 2019.


                                                s/Joseph Green

                                         Joseph Green, Special Agent
                                         Drug Enforcement Administration





                                           12

-6 5HY
                              3:19-cv-03250-SEM-TSH # 1-1                         Page 1 of 2
                                                                          CIVIL COVER  SHEET                                                                                              E-FILED
                                                                                                                      Monday, 28 October, 2019 04:38:35 PM
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
                                                                                                                                      Clerk, U.S. District Court, ILCD
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States of America                                                                                  $2,930.00 IN U.S. CURRENCY

    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                     &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127(          ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)




II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u        u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u        u     )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                  3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$ II              u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                  ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::  J         u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,  J               u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV 863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                     $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         21 U.S.C. § 881(a)(6), 18 U.S.C. § 1956, 18 U.S.C. § 981(a)(1)(A)
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Civil Forfeiture Action
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                                                                  JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                             '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
                                                                      s/John D. Hoelzer
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                   $33/<,1*,)3                                     -8'*(                            0$*-8'*(
-65HYHUVH 5HY   3:19-cv-03250-SEM-TSH # 1-1                        Page 2 of 2
                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                 $XWKRULW\)RU&LYLO&RYHU6KHHW

7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHVQRUVXSSOHPHQWVWKHILOLQJVDQGVHUYLFHRISOHDGLQJRURWKHUSDSHUVDV
UHTXLUHGE\ODZH[FHSWDVSURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULV
UHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKHSXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW&RQVHTXHQWO\DFLYLOFRYHUVKHHWLVVXEPLWWHGWRWKH&OHUNRI
&RXUWIRUHDFKFLYLOFRPSODLQWILOHG7KHDWWRUQH\ILOLQJDFDVHVKRXOGFRPSOHWHWKHIRUPDVIROORZV

I.(a)    Plaintiffs-Defendants.(QWHUQDPHV ODVWILUVWPLGGOHLQLWLDO RISODLQWLIIDQGGHIHQGDQW,IWKHSODLQWLIIRUGHIHQGDQWLVDJRYHUQPHQWDJHQF\XVH
         RQO\WKHIXOOQDPHRUVWDQGDUGDEEUHYLDWLRQV,IWKHSODLQWLIIRUGHIHQGDQWLVDQRIILFLDOZLWKLQDJRYHUQPHQWDJHQF\LGHQWLI\ILUVWWKHDJHQF\DQG
         WKHQWKHRIILFLDOJLYLQJERWKQDPHDQGWLWOH
  (b)    County of Residence.)RUHDFKFLYLOFDVHILOHGH[FHSW86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\ZKHUHWKHILUVWOLVWHGSODLQWLIIUHVLGHVDWWKH
         WLPHRIILOLQJ,Q86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\LQZKLFKWKHILUVWOLVWHGGHIHQGDQWUHVLGHVDWWKHWLPHRIILOLQJ 127(,QODQG
         FRQGHPQDWLRQFDVHVWKHFRXQW\RIUHVLGHQFHRIWKHGHIHQGDQWLVWKHORFDWLRQRIWKHWUDFWRIODQGLQYROYHG
  (c)    Attorneys.(QWHUWKHILUPQDPHDGGUHVVWHOHSKRQHQXPEHUDQGDWWRUQH\RIUHFRUG,IWKHUHDUHVHYHUDODWWRUQH\VOLVWWKHPRQDQDWWDFKPHQWQRWLQJ
         LQWKLVVHFWLRQ VHHDWWDFKPHQW 

II.      Jurisdiction.7KHEDVLVRIMXULVGLFWLRQLVVHWIRUWKXQGHU5XOH D )5&Y3ZKLFKUHTXLUHVWKDWMXULVGLFWLRQVEHVKRZQLQSOHDGLQJV3ODFHDQ;
         LQRQHRIWKHER[HV,IWKHUHLVPRUHWKDQRQHEDVLVRIMXULVGLFWLRQSUHFHGHQFHLVJLYHQLQWKHRUGHUVKRZQEHORZ
         8QLWHG6WDWHVSODLQWLII  -XULVGLFWLRQEDVHGRQ86&DQG6XLWVE\DJHQFLHVDQGRIILFHUVRIWKH8QLWHG6WDWHVDUHLQFOXGHGKHUH
         8QLWHG6WDWHVGHIHQGDQW  :KHQWKHSODLQWLIILVVXLQJWKH8QLWHG6WDWHVLWVRIILFHUVRUDJHQFLHVSODFHDQ;LQWKLVER[
         )HGHUDOTXHVWLRQ  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHMXULVGLFWLRQDULVHVXQGHUWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHVDQDPHQGPHQW
         WRWKH&RQVWLWXWLRQDQDFWRI&RQJUHVVRUDWUHDW\RIWKH8QLWHG6WDWHV,QFDVHVZKHUHWKH86LVDSDUW\WKH86SODLQWLIIRUGHIHQGDQWFRGHWDNHV
         SUHFHGHQFHDQGER[RUVKRXOGEHPDUNHG
         'LYHUVLW\RIFLWL]HQVKLS  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHSDUWLHVDUHFLWL]HQVRIGLIIHUHQWVWDWHV:KHQ%R[LVFKHFNHGWKH
         FLWL]HQVKLSRIWKHGLIIHUHQWSDUWLHVPXVWEHFKHFNHG. 6HH6HFWLRQ,,,EHORZ; NOTE: federal question actions take precedence over diversity
         cases.

III.     Residence (citizenship) of Principal Parties.7KLVVHFWLRQRIWKH-6LVWREHFRPSOHWHGLIGLYHUVLW\RIFLWL]HQVKLSZDVLQGLFDWHGDERYH0DUNWKLV
         VHFWLRQIRUHDFKSULQFLSDOSDUW\

IV.      Nature of Suit.3ODFHDQ;LQWKHDSSURSULDWHER[,IWKHQDWXUHRIVXLWFDQQRWEHGHWHUPLQHGEHVXUHWKHFDXVHRIDFWLRQLQ6HFWLRQ9,EHORZLV
         VXIILFLHQWWRHQDEOHWKHGHSXW\FOHUNRUWKHVWDWLVWLFDOFOHUN V LQWKH$GPLQLVWUDWLYH2IILFHWRGHWHUPLQHWKHQDWXUHRIVXLW,IWKHFDXVHILWVPRUHWKDQ
         RQHQDWXUHRIVXLWVHOHFWWKHPRVWGHILQLWLYH

V.       Origin.3ODFHDQ;LQRQHRIWKHVL[ER[HV
         2ULJLQDO3URFHHGLQJV  &DVHVZKLFKRULJLQDWHLQWKH8QLWHG6WDWHVGLVWULFWFRXUWV
         5HPRYHGIURP6WDWH&RXUW  3URFHHGLQJVLQLWLDWHGLQVWDWHFRXUWVPD\EHUHPRYHGWRWKHGLVWULFWFRXUWVXQGHU7LWOH86&6HFWLRQ
         :KHQWKHSHWLWLRQIRUUHPRYDOLVJUDQWHGFKHFNWKLVER[
         5HPDQGHGIURP$SSHOODWH&RXUW  &KHFNWKLVER[IRUFDVHVUHPDQGHGWRWKHGLVWULFWFRXUWIRUIXUWKHUDFWLRQ8VHWKHGDWHRIUHPDQGDVWKHILOLQJ
         GDWH
         5HLQVWDWHGRU5HRSHQHG  &KHFNWKLVER[IRUFDVHVUHLQVWDWHGRUUHRSHQHGLQWKHGLVWULFWFRXUW8VHWKHUHRSHQLQJGDWHDVWKHILOLQJGDWH
         7UDQVIHUUHGIURP$QRWKHU'LVWULFW  )RUFDVHVWUDQVIHUUHGXQGHU7LWOH86&6HFWLRQ D 'RQRWXVHWKLVIRUZLWKLQGLVWULFWWUDQVIHUVRU
         PXOWLGLVWULFWOLWLJDWLRQWUDQVIHUV
         0XOWLGLVWULFW/LWLJDWLRQ  &KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVWUDQVIHUUHGLQWRWKHGLVWULFWXQGHUDXWKRULW\RI7LWOH86&6HFWLRQ
         :KHQWKLVER[LVFKHFNHGGRQRWFKHFN  DERYH

VI.      Cause of Action.5HSRUWWKHFLYLOVWDWXWHGLUHFWO\UHODWHGWRWKHFDXVHRIDFWLRQDQGJLYHDEULHIGHVFULSWLRQRIWKHFDXVHDo not cite jurisdictional
         statutes unless diversity. ([DPSOH86&LYLO6WDWXWH86&%ULHI'HVFULSWLRQ8QDXWKRUL]HGUHFHSWLRQRIFDEOHVHUYLFH

VII.     Requested in Complaint.&ODVV$FWLRQ3ODFHDQ;LQWKLVER[LI\RXDUHILOLQJDFODVVDFWLRQXQGHU5XOH)5&Y3
         'HPDQG,QWKLVVSDFHHQWHUWKHDFWXDOGROODUDPRXQWEHLQJGHPDQGHGRULQGLFDWHRWKHUGHPDQGVXFKDVDSUHOLPLQDU\LQMXQFWLRQ
         -XU\'HPDQG&KHFNWKHDSSURSULDWHER[WRLQGLFDWHZKHWKHURUQRWDMXU\LVEHLQJGHPDQGHG

VIII. Related Cases.7KLVVHFWLRQRIWKH-6LVXVHGWRUHIHUHQFHUHODWHGSHQGLQJFDVHVLIDQ\,IWKHUHDUHUHODWHGSHQGLQJFDVHVLQVHUWWKHGRFNHW
      QXPEHUVDQGWKHFRUUHVSRQGLQJMXGJHQDPHVIRUVXFKFDVHV

Date and Attorney Signature.'DWHDQGVLJQWKHFLYLOFRYHUVKHHW
